Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 12/7/2021 with a priority date of 7/19/2019.
Claims 2-11, 14 and 15 are currently pending and have been examined.
Amendments to claims 2-11, 14 and 15 have been entered and claims 1, 12 and 13 are cancelled.
Claims 2-11, 14 and 15 overcome the prior rejections under 35 USC 101.
Claims 2-11, 14 and 15 are rejected under 35 USC 103 using a new combination of references.

Reason for overcoming Rejections under 35 USC § 101
Step 2A:
Prong 1: Claims include the abstract idea of (1) users categorizing themselves and buys or seller, (2) displaying a product data that includes a description or image, as well as a price or number of units, (3) acceptance of a price or number of units allowing completing an acquisition transaction, (4) user to user communication. Dependent claims include user are joined in a campaign, redefined price data or bulk purchase number, like prior campaigns, editing or creating listings, types of data, tracking data, alerting users. Simply put, these claims describe 
Prong 2: Claims 2-11, 14 and 15 overcome the rejection under 35 USC 101. In combination with the other additional elements, the claims amount to a practical application because these limitations provide a “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo”, which means the analysis ends at Prong 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kassaei et al. (U.S. 2011/0173095; Hereafter: Kassaei) in view of Vronay et al. (U.S. 2006/0048076; Hereafter: Vronay) further in view of Schultz et al. (U.S. 2009/0138828; Hereafter: Schultz)
As per Claim 7:  Kassaei in view of Vronay and Schultz discloses the following limitations; 
7. A system for merchandising and socializing within a browser window to a user using a campaign module over Internet, which includes:
Kassaei discloses a web based user interface program residing on a computer based server which is operably connected to the Internet, said program requiring access through a browser window and registration by way of one or more user-specified operations to be applied to signals and/or states to be provided as operands Examiner’s note: This verbiage is repeated though out claims [1-12]. Under the broadest reasonable interpretation the claims require a user interface, server that is connected to the internet having a browser with a window that a user can interact with to provide input and signals and/or states to be provided as operands is interpreted as sending information over the network using software. Examiner is citing the following sections to disclose these features,  See, [0063-0066] computer system, network and software. See, [0018, 0021, 0023, 0036, 0037] for browsing, websites and browser window and specifically [0020] for authentication as it relates to registration.
Kassaei discloses for the one or more user-specified operations categorizing themselves as at least one of a buyer or seller; Examiner’s note: Watching, Bidding or Won specify buyer and Selling specifies seller See, “FIG. 8B depicts a second portion of a user interface including a personalized recommendation interface 850. According to the shown embodiment of the personalized recommendation interface 850, a first selector tab may include a "MY ACTIVITIES" pane that presents further tabs for displaying details regarding watched items (WATCHING), items being sold by the user ( SELLING), items being bid on by the user (BIDDING), and items successfully bid on by the user (WON). By selecting the "WATCHING" tab, thumbnail images corresponding to a watched item for sale are displayed in an array along with a corresponding sale price. The transaction module 212 may be setup to communicate with the e-commerce server 114 with a periodicity according to selection of optional settings available in a further configuration pane upon selection of a settings button (SETTINGS). The user may register a corresponding set of user preferences for updates and other personalized recommendation interface environmental options in the configuration pane. Each of the additional tabs for selling, bidding, and monitoring of items containing similar button selections in displays which correspond with the respective tabs.” [0059].
Kassaei discloses a first campaign module of said web based user interface program requiring one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user-specified operations for creating a first campaign data including at least one of a first product data and a first service data, including at least one of a first description data and a first image data, and including at least one of a first defined price data and a first defined number of units data set by a first user, said first campaign module generating output signals and/or states based at least in part on said creating for rendering viewable a first campaign data in a first sub-window of said browser window; See, “FIG. 8A depicts a first portion of a user interface including a personal contacts interface 800 according to one example embodiment. A user's identifier and thumbnail image are displayed in a header appearing in an upper proportion of the personal contacts interface 800. A main field of the personal contacts interface 800 displays an array and tally of thumbnails indicating other members and friends of the user in the social shopping environment 100. A button may be provided to invite more friends (INVITE FRIENDS) to the social shopping environment 100.” [0058]. See, “FIG. 9 depicts a third portion of an example user interface depicting recommendation item details 900 (ITEM DETAIL). Quantities displayed in the recommendation item details 900 may correspond to recommendation fields in the recommendation database 208 as described in relation to the example table of FIG. 7. For example, quantities displayed may include the description of the item for sale, condition, time left to purchase, a seller identifier, shipping options, and sale price.” [0062]. See also Figure 8A, 8B and 9 for images, descriptions, prices, number of units.
Kassaei discloses a campaign database storing said first campaign data; See, “FIG. 7 is an example table 700 stored in a recommendation database 208 illustrating an example set of fields that may be associated with a recommendation. The table may include a description 
Kassaei discloses a second module of said web based user interface program determining a first acceptance signal by way of one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user-specified operations including at least one of an acceptable defined price data and acceptable defined number of units data is provided, said second module generating output signals and/or states based at least in part on said determining, See, “The widget 110a may provide an option to the user to purchase the recommended sale item. Upon receiving an indication from the user, the social shopping server 102 facilitates the purchase of the sale item from an e-commerce server 114 via the widget 110a.” [0026]. See, “According to some embodiments, a user may purchase an item for sale in a recommendation by providing a purchase indication associated with the sale item in the social shopping interface produced by the social shopping interface module 210. Selection of the purchase indication by the user may be performed using the transaction module 212. The transaction module 212 establishes communication through the third connection 106c to the e-commerce server 114 that hosts an e-commerce site that sells the item for sale. In some instances, where 
Kassaei discloses wherein said second module include generating an output signal including a live campaign data and rendering said first campaign data viewable in a second sub-window of said browser window enabling completing an acquisition transaction on one of said first product and said first service data by at least one user of said web based user interface program; and See, “According to some embodiments, a user may purchase an item for sale in a recommendation by providing a purchase indication associated with the sale item in the social shopping interface produced by the social shopping interface module 210. Selection of the purchase indication by the user may be performed using the transaction module 212. The transaction module 212 establishes communication through the third connection 106c to the e-commerce server 114 that hosts an e-commerce site that sells the item for sale.” [0033]. See also Figure 9 and “buy it now”.
Kassaei discloses a messaging module of said web based user interface program for generating messages based at least in part on one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user-specified operations, and generating output signals and/or states based at least in part on said generating which renders a viewable messaging sub-window in said browser window adjacent one of said first sub-window and said second sub-window within said browser window for user to user communication through said messaging sub-window without exiting said browser window; See, “A social shopping server allows the user to communicate one or more recommendations to one or more friends by 
Kassaei does not disclose wherein said first campaign module provides an output signal rendering image data and text data in a third sub-window of said browser window in an orbital pattern such that when cursor pans over said data in said third window said data moves in an orbit permitting a predetermined number of image and text to be rendered within said orbit using an orbit module (33) which includes a number of contacts and which rotates in and out of view and Examiner’s note: Kassaei in Figure 8A shows fourteen members and five friend participating in the social shopping, which means the predetermined number is the number of members or friends. Figure 9 also shows a list of four out of the five friends that the user can recommend the product to along with an arrow that the user can select to show the fifth friend. Kassaei does not disclose the movement of this information when a cursor pans over the window.
However, Vronay discloses a list of content such the when the cursor pans the list move in an orbital pattern. See, “The bins may be configured in a variety of ways to represent a corresponding item, such as a graphical depiction of the item (e.g., a thumbnail picture), an icon, a container having a textual description of the corresponding item, and so on. A user may rotate (e.g., spin) the carousel to locate a particular bin that represents a desired item.” 
Kassaei, in view of Prakash does not disclose enable a number of predetermined viewable contacts in the orbit rotation while excluding those contacts exceeding said predetermined number of viewable contacts in said orbit and Examiner’s note: Kassaei in Figures 8A shows fourteen members and five friend participating in the social shopping, 
However, Schultz discloses limiting a buddy list to a predetermined number and excluding contacts exceeding the predetermined number from being able to be rendered in the list. For example 30 out of a 100 contacts are select for a list, 10 are displayed and the user can only scroll through the other 20, which means the 70 excluded contacts are excluded from rendering. When combined with Vrony these contacts would not be in the rotation. See, “In addition, the number of conversations may be limited, such as to a predetermined number of conversations or by limited available memory, by the user or automatically by the system. For example, if a user is presented with too many conversations within a screen space, the contact list may be longer, and thus more time consuming, to scroll through.” [0035]. See, “Referring to FIGS. 8A-8C, exemplary screenshots of a list-driven user interface 800 include conversations 810, online user identities 820, and offline user identities 830. The user interface 800 also includes various menu features 841, 842, 844, 845 that enable the user to select options 841, to navigate backward to a previous screen 842, to select 844 available menu options from a pop-up menu 840, and a cancel feature 845 for closing the menu 840. 
Kassaei, in view of Prakash does not disclose further provides as part of said messaging module as a user receives messages from other user, those messaging users are populated closer to a front of said orbit. Examiner’s note: Vronay discloses an orbital contact list where desired user are at the front of the carousel, which is being combine with a reference that discloses populating contacts at the top of a scrollable list when a user receives messages from other users. 
However, Schultz discloses messages being received and the new content being put at the top of the list and causing the user on the bottom of the list to be removed from the display until the user scrolls down to see conversation.. See, “Referring to FIG. 11, conversations exceeding a predetermined limit, e.g., five active conversations, may be removed dynamically from a user interface 1100 upon receiving a more active incoming message. The buddy list for recipient user identity DevinJacks 1110 includes five active conversations 1120-1125. As a new conversation and message is promoted to the top of the list, e.g., BaileyXJ 1126, the previously listed conversation with SurfSamSurf 1125 was recycled off of the user interface. Accordingly, messages, online contacts, and/or conversations may be recycled to accommodate incoming messages or conversations. The dynamic reordering of 
Therefore, from the teaching of Vronay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the list of users, as disclosed by Kassaei, to be rendered in an orbital pattern that rotates, as taught by Vronay, for the purpose of providing a navigation interface that is user friendly and intuitive.
Therefore, from the teaching of Schultz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the list of users, as disclosed by Kassaei in view of Vronay, to be rendered, as taught by Schultz, for the purpose of positioning incoming messages to reflect prominence in comparison to another conversation associated with messages having a relatively low activity level.

As per Claim 2:  Kassaei in view of Vronay and Schultz discloses the following limitations; 
Kassaei discloses 2.    The system of claim 7, wherein said messaging module provides message signals between users joined to said first campaign. See, “In some embodiments, when a user visits a publisher site 112a including a widget 110a, the widget 110a may display the social shopping interface that includes a recommendation received 

As per Claim 3:  Kassaei in view of Vronay and Schultz discloses the following limitations; 
Kassaei discloses 3.    The system of claim 7, which includes a third module for transforming said first campaign data by way of one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user-specified operations to  include at least one of a first redefined defined price data and a first redefined bulk purchase number of units data set by a second user and a monitoring module which upon at least one of the redefined price data and said redefined bulk purchase number of units being accepted, said third module for transforming generates output signals and/or states based at least in part on the transforming which are rendered in said second sub-window. See, “Through further communication between the e-commerce site and the transaction module 212, a user may maintain a watch on an item for sale or place a bid on an item for sale in the listing. The transaction module 212 in the e-commerce server 114 may facilitate all details necessary to enter bids in an auction and maintain a watch on an item for sale, including notification to the user when a quantity associated with the watched item, such as sale price, changes or a most recently entered the price.” [0035].

As per Claim 4:  Kassaei in view of Vronay and Schultz discloses the following limitations; 
Kassaei discloses 4.    The system of claim 7, wherein said system further includes a fourth module for scanning and comparing said campaign database against a second campaign data and based one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user-specified operations determining a like prior campaign data in said campaign database, and generating an output signal to said user of said like prior campaign, and a signal prompting said user to select said like prior campaign or to continue with said second campaign for being stored in said campaign database. See, “In some embodiments, upon accessing a description of an item for sale from a recommendation, the user may discover the item for sale is a widely available or fungible item, freely interchangeable with similar items, and consequently receive several listings of the item for sale in the recommendation. Alternately, the user may choose an alternate item for sale based on a relationship to the first item for sale. For instance, the user may choose a different model, a different color, a different 

As per Claim 9:  Kassaei in view of Vronay and Schultz discloses the following limitations; 
Kassaei discloses 9.    The system of claim 7, wherein said first campaign module generating an output signal rendering said sub-window of a browser window said web based user interface program, employing said campaign database containing campaigns including customized rendering instructions, said campaign server connected to a communications network for receiving campaign data requests, retrieving a campaign data from said campaign database according to said campaign data requests and associated campaign member user data for said requested campaign, and See, “Further fields that may be stored in the table 700 include an e-commerce site identifier (E-commerce Site), condition (Condition, e.g., New, Used, or Refurbished), and remaining time in sale activity (Time Left). The table headings conclude with a seller identifier (Seller) and a shipping area identifier (Shipping). The data fields corresponding to the item for sale may be retrieved by the recommendation retrieval module 206 and provided to the social shopping interface module 210. The social shopping interface module 210 generates an interface that displays the recommendation to the user.” [0057].
formatting said campaign data and campaign member user data and rendering in said fourth sub-window according to said customized rendering instructions. See, “The recommendation retrieval module 206 is to retrieve at least one stored recommendation from the recommendation database 208. In some instances, upon retrieving a recommendation, the recommendation retrieval module 206 may communicate with the e-commerce server 114 to generate a display of the recommendation that includes an image of the item for sale or an updated listing of the item for sale. The recommendation retrieval module 206, upon receiving an indication from the identity module 202 that a user is validated, accesses the recommendation database 208 and retrieves stored recommendations made by one or more friends to the validated user. In some instances, the recommendation retrieval module 206 may provide one or more filters selectable by the user to show or hide recommendations received by certain friends or for certain types of items. Other filters, such as by price, special discounts, or other characteristics, may be provided. In some instances, the recommendation retrieval module 206 may additionally retrieve recommendations made by the user to one or more friends and/or recommendations made by one of the user's friends to one or more other friends of the friend, but not to the user himself.” [0030]. See, [0032]. See also, [0058-0062] and Figure 8A-9 for the displayed information.

As per Claim 10:  Kassaei in view of Prakash discloses the following limitations; 
Vronay discloses 10.    The system of claim 7, which is further characterized to generate output signal rendering registrant user data through said web based user interface in a registrant sub-window in an orbital pattern such that when a cursor pans over said registrant user data, said registrant user data moves in the orbital pattern and wherein permitting a predetermined number of registrant user data be rendered within the orbital pattern. See, “The bins may be configured in a variety of ways to represent a corresponding item, such as a graphical depiction of the item (e.g., a thumbnail picture), an icon, a container having a textual description of the corresponding item, and so on. A user may rotate (e.g., spin) the carousel to locate a particular bin that represents a desired item.” [0028]. See, “A carousel may be utilized to display a wide variety of items in a manner which optimizes use of a display area in a user interface. For example, when a small number of items is received (e.g., less than eight), the carousel view may output a carousel having a bin for each of the items such that each of the bins is selectable by a user. When a larger number of items are received (e.g., more than eight), spacing between bins in the carousel may be arranged accordingly. For instance, bins in the carousel that are positioned for selection by a user (e.g., located in the "front" of a display area) may be spaced further apart than bins which are not positioned for selection by the user (e.g., bins located in the "back" of the display area). In another instance, an even larger number of items may be received (e.g., more than twelve) such that bins corresponding to each of the items are not concurrently displayable. Therefore, the carousel may be configured to employ a "clipping area". The clipping area of the carousel represents items in the carousel which are not currently displayable on the display device. The clipping area may be represented in a variety of ways, such as a "blanked-out" area of the carousel, a tunnel, mist, a cloud, and so on. As the carousel is rotated, bins may appear to "enter" and "leave" the clipping area, thereby conserving space in the display area utilized to display the carousel.” [0029]. See, [0058-0060] for have a predetermined number of display bins were some bins are not displayed 

As per Claim 11:  Kassaei in view of Vronay and Schultz discloses the following limitations; 
Kassaei discloses 11.    The system of claim 7, which further includes a tracking module by way of one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user-specified operations to record tracking data comprising user identifying information and user information requests wherein said system maintains a list of campaign data, each campaign data comprising one or more item for sale, and See, “Once communication with the e-commerce site is established, the transaction module 212 communicates the sale item listing information to the e-commerce server 114 to identify the item sought for purchase by the user. A product description, including selectable options such as quantity, size, and color, may be forwarded to the e-commerce site for determination of availability and final selection. Further details regarding the transaction, such as access to an e-commerce account associated with the user, shipping options, and method of payment, may be conducted through further communication between the transaction module 212 and the e-commerce site guided by user interaction provided through the social shopping interface module 210.” [0034]. 
Kassaei discloses generates an output alert signal displaying an alert to a user in messaging sub-window, each alert signal including a link to view an item in a promotion, where said tracking module determines from the recorded tracking data that the user is a candidate for viewing the promotion. See, “The social shopping server .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kassaei in view of Vronay and Schultz further in view of Truong et al. (U.S. 2017/0286994; Hereafter: Truong).
As per Claim 5:  Kassaei in view of Vronay, Schultz and Truong discloses the following limitations; 
5.    The system of claim 7, wherein said first campaign module by way of one or more user-specified operations to be applied to signals and/or states to be provided as operands 
Kassaei in view of Vronay and Schultz does not disclose for the one or more user-specified operations require one of creation and editing product and service data, including categorizing data, image data, description data, price data and a selling point description message data. Examiner’s note: Kassaei describes the listings that include the data, and that users posting items for sale, but Kassaei does not describe the process for creating or editing categories, images, descriptions, prices and the listings.  See,  [0038] for tracking categories of purchased products in the context of expert users. See, [0031, 0057, 0062] for description of the listing. 
However, Truong discloses a seller interface for creating and editing listings. Further Truong is cited an example of an additional crowded field. As set forth above, Kassaei is an example of users communicating with each other about listings to recommend products, and 
Therefore, from the teaching of Truong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for listings of products and service, as disclosed by Kassaei in view of Vronay and Schultz, to include interfaces for creating and editing listings, as taught by Truong for the purpose of actively aggregating buyers through social media or directly to increase quantity and demand.

As per Claim 6:  Kassaei in view of Vronay, Schultz and Truong discloses the following limitations; 
 6.    The system of claim 5, herein said first campaign module by way of one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user-specified operations require creation and editing of  shipment data, address data, weight data, and fulfillment data. Examiner’s note: Kassaei discloses the listings along with some of the data which is provided by a seller and stored in a database, but not the creating and editing. See, [0062]. See, [0031, 0057] for list of information in the table, which include fulfillment data and shipment data.
Truong discloses See, “The seller is directed to incorporate core information of the item, as shown in FIG. 7A including but not limited to the Manufacturer's Name, Manufacturer's Part Number, Item Title, UPC or EAN, Brand, Related Item ID, weight, Seller's SKU, item condition, tax code, handling time (e.g., in days), country of origin, release date, import designation, target audience as well as the Sell Unit Price 39 (FIG. 7B) (i.e., buy now price) and Quantity Available 64 at the Buy Now Price, Sale Price information including but not limited to the sale price with associated start date and end date, seller warranty description, shipping options 59 and handling fee 61 (FIG. 7B). The seller may choose to opt-in to current or future Power Deals by setting up Power Unit Price 55 and Qty available for Power Deals 57 (FIG. 7B). The seller may click on the Save & Next button 56 (FIG. 7B) which leads the seller to the main images and video page shown in FIG. 8. Here, the seller may associate various images to the item listing. The seller may click on the Save & Next button 58 which leads the seller to the description tab (FIG. 9) so that the seller may include textual information about the item listing.” [0056].

Claim 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kassaei in view of Vronay and Schultz further in view of Thomas et al. (U.S. 2016/0050165; Hereafter: Thomas).
As per Claim 8:  Kassaei in view of Vronay, Schultz and Thomas discloses the following limitations; 
Kassaei in view of Vronay and Schultz does not disclose 8.    The system of claim 7, wherein said image data includes a user photo data and said text data includes user name data, email address data, and phone number data. 
However Thomas discloses See, “Each contact can be represented by images, avatars, names, graphic objects, combinations thereof, and/or similar types of identifiers to uniquely identify the contact. For example, if an image is not available to the messaging application 340 then, for example, the contact's name or initials and/or a default image can be utilized. In this particular illustrative example, both an image and name are displayed for each contact 715, as shown, but other arrangements and configurations may be utilized to suit a particular implementation. Different images can be utilized to indicate group messaging conversations as well.” [0039]. See, “In this illustrative example, the contact's name, mobile telephone number, and email are shown, however the particular information displayed or other functionality provided can vary by implementation. For example, the exposed information may include links to external content, include controls to launch related applications such a calling and/or email application, etc. The carousel 805 may also expose user controls such as button 910 that may be used to invoke additional functionality, as described in more detail below.” [0047]. See Figure 9. 


As per Claim 14:  Kassaei in view of Vronay, Schultz and Thomas the following limitations; 
Kassaei in view of Vronay and Schultz does not disclose 14.    The system of claim 7, wherein said user data includes image data having a user photo data and includes text data having user name data, email address data, and phone number data. 
However Thomas discloses See, “Each contact can be represented by images, avatars, names, graphic objects, combinations thereof, and/or similar types of identifiers to uniquely identify the contact. For example, if an image is not available to the messaging application 340 then, for example, the contact's name or initials and/or a default image can be utilized. In this particular illustrative example, both an image and name are displayed for each contact 715, as shown, but other arrangements and configurations may be utilized to suit a particular implementation. Different images can be utilized to indicate group messaging conversations as well.” [0039]. See, “In this illustrative example, the contact's name, mobile telephone number, and email are shown, however the particular information displayed or other functionality provided can vary by implementation. For example, the exposed information may include links to external content, include controls to launch related applications such a calling and/or email application, etc. The carousel 805 may also expose user controls such as 
Therefore, from the teaching of Thomas it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the list of users, as disclosed by Kassaei in view of Vronay and Schultz, to include the types of data, as taught by Thomas, for the purpose allowing users to quickly jump to a contact without having to toggle back and forth.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kassaei in view of Vronay and Schultz further in view of Freyberg al. (U.S. 2013/0041781; Hereafter: Freyberg) and Thomas et al. (U.S. 2016/0050165; Hereafter: Thomas).
As per Claim 15:  Kassaei in view of Vronay, Schultz, Freyberg and Thomas discloses the following limitations; 
15.    The system of claim 7, wherein said user data includes Examiner’s note: Kassaei, Vronay and Schultz each generally disclose data the falls within the scope of user data and profile data in the context of contacting other users, but these reference do not list types of data.
Freyberg discloses personal data, privacy settings data, display name data, See, “A create account data request might include preferred mall name (with default to person's name supplied in the registration or prior step), address, email, birth year, free shipping account if any, preferred payment method and account number, preferred account type under the disclosed subject matter (with the host determining the type and degree of various levels from free to subscription services), privacy settings and other related data.” [0168].
 avatar data, See, “Each contact can be represented by images, avatars, names, graphic objects, combinations thereof, and/or similar types of identifiers to uniquely identify the contact. For example, if an image is not available to the messaging application 340 then, for example, the contact's name or initials and/or a default image can be utilized. In this particular illustrative example, both an image and name are displayed for each contact 715, as shown, but other arrangements and configurations may be utilized to suit a particular implementation. Different images can be utilized to indicate group messaging conversations as well.” [0039].
Freyberg discloses billing data, See, [0168].
Freyberg discloses e-mail data, See, [0168].
Freyberg discloses date of birth data, See, [0168].
Thomas discloses phone number data, See, “For example, as shown in FIG. 9, by tapping and holding on a contact on a device using a touch screen or by providing some other input, additional information 905 pertaining to the contact is displayed on the UI. In this illustrative example, the contact's name, mobile telephone number, and email are shown, however the particular information displayed or other functionality provided can vary by implementation.” [0047].
Freyberg discloses address data; and See, “X” [0168].
Freyberg discloses profile data which contains name data, See, [0168].
Freyberg discloses users following data, users followed by data, See, “social databases 430 and connections might utilize API to import and include family, friends, followers, followees, guests or the public and each connection may have one-way or two-way access within the network through private, semi-private or public right of way whether 
Freyberg discloses age data, See, “Traits may or may not include one or more of the following: gender, age, income, wealth, address, preferences, purchase history, habits, group association and many others. Shopper DNA might be used by vendors to better target a customer and present relevant information.” [0149].
Freyberg discloses address data, and See, [0149, 0168].
Freyberg discloses purchasing history data.  See, [0149].
Therefore, from the teaching of Freyburg and Thomas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the list of personal data being displayed in a carousel, as disclosed by Kassaei in view of Vronay and Schultz to include the types of user data and profile data, as taught by Freyburg and Thomas, for the purpose of providing efficient, convenient and targeted marketplaces with relevant information.

Response to Arguments
Additional reference have been cited and the claims are rejected under 35 USC 103, which renders the applicant’s argument moot. Further, the new combination still relies Kassaei to disclose the limitation related to social shopping and examiner points to Kassaei in Figures 8A showing fourteen members and five friend participating in the social shopping and Figure 9 showing a list of four out of the five friends that the user can recommend the product to along with an arrow that the user can select, which is another predetermined number. Vrony is cited to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Horn 7,480,627 with a filing date of 7/6/1999 and Roseman 7,472,077 with a filing date of 1/22/2002 are early examples of art the reads directly on the concept buyers and sellers communicating via the internet. Vronay 8,028,250 with a filing date 12/31/2004 is an early example of a carousel interface, which could be used to represent any structured data. Simply put, even the most narrow limitations in these fields are likely obvious given breadth of the applicant’s specification and the amount of available prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688